Order entered May 27, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00217-CV

                     IN RE HOWARD HOLLAND, Relator

          Original Proceeding from the 422nd Judicial District Court
                           Kaufman County, Texas
                      Trial Court Cause No. 31610-422

                                     ORDER
               Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DENY relator’s April 5, 2021

petition for writ of mandamus without prejudice to refiling.


                                             /s/    LESLIE OSBORNE
                                                    JUSTICE